At the outset, I wish to wholeheartedly congratulate Mr. Lajčák and his friendly country, Slovakia, on his election as President of the General Assembly at its current session and to pledge our full cooperation in the discharge of the duties with which he is entrusted. We are fully confident that, thanks to his insight and clear vision, he will successfully conduct the business of this session. I also wish to praise his choice of theme for this session, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. This important theme meets the expectations of all countries and peoples. I also take this opportunity to express my deep appreciation to his predecessor, His Excellency Mr. Peter Thomson, for his able and competent presidency of the previous session.
I renew my congratulations to Secretary-General António Guterres and applaud his tireless efforts, as reflected in his important report on the work of the Organization (A/72/1), in which he demonstrates his resolve to reform its structure and management, enhance its role in the consolidation of international peace and security, and support sustainable development in response to the challenges and changing circumstances confronting us. In that connection, I also applaud the efforts of His Excellency President Donald Trump of the United States of America to support the reform of the United Nations. The Kingdom of Bahrain was among the first countries to sign the political declaration he initiated in support of the Secretary-General’s reform plan for the United Nations.
I would be remiss if I did not express the Kingdom of Bahrain’s heartfelt condolences to the United States of America, Mexico and the Caribbean nations and their peoples on the natural disasters to which they have been subjected and which caused numerous fatalities and material damage. I reiterate our solidarity with them and pray that they will soon recover from their impact.
Under the leadership of His Majesty King Hamad bin Isa Al Khalifa, King of the Kingdom of Bahrain; His Royal Highness Prince Khalifa Bin Salman Al Khalifa, Prime Minister; and His Royal Highness Prince Salman bin Hamad Al Khalifa, Crown Prince, Deputy Supreme Commander and First Deputy Prime Minister, the Kingdom of Bahrain remains faithful to its consistent policy of enhancing partnerships with the United Nations and its various bodies in expression of its firm belief in the role that our Organization is playing to achieve a more stable and prosperous world.
Accordingly, this year has witnessed numerous initiatives for fruitful cooperation, notably the launching of the King Hamad Youth Empowerment Award to Achieve the Sustainable Development Goals, aimed at consolidating the efforts of governmental and private entities to enhance the contribution of young people to the sustainable development process.
In March, the Princess Sabeeka bint Ibrahim Al Khalifa Global Award for Women’s Empowerment was officially launched. That award, named after the wife of His Majesty the King and President of the Supreme Council for Women, is in full conformity with the objectives of the United Nations in enhancing the role of women in development. It also reflects the pioneering experience of Bahraini women, both nationally and internationally.
Similarly, the International Youth Conference to Achieve Sustainable Development was held under the patronage of His Highness Shaikh Nasser bin Hamad Al Khalifa, Representative of His Majesty the King for Charity Works and Youth Affairs, in collaboration with the United Nations Development Programme. It focused on raising awareness among young people of the Sustainable Development Goals (SDGs) and enhancing their role in achieving them.
In the context of Bahrain’s keen interest in pursuing its efforts to achieve the SDGs and to maintain its leading position among countries with very high indicators in the field of human development, according to international sources, Bahrain looks forward to the forthcoming signing of a strategic partnership framework with the United Nations for the period 2017- 2020.
My country has also made strides towards the elimination of forced labour and human trafficking by ratifying the relevant international agreements and protocols. It further issued an act prohibiting all forms of human trafficking, with severe sentences imposed on the perpetrators, while also implementing the national referral system for the victims of trafficking — the first of its kind in the region — which provides a mechanism to monitor and redress that illegal practice.
Recently, the Kingdom of Bahrain issued the Unified Family Law, a key legislative tool for the consolidation of the family’s stability and the preservation of all its rights without exploitation or mistreatment. That is based on the noble teachings of Islam and the principles enshrined in the Bahraini Constitution that the family is the foundation of society. That law equally exemplifies Bahrain’s commitment to international instruments related to the family and women, including, most importantly, those of the Committee on the Elimination of Discrimination against Women.
In support of the United Nations endeavours to address global warming and its implications in the area of climate change, the Kingdom of Bahrain deposited its instrument of ratification of the Paris Agreement on Climate Change in December 2016, thereby renewing its commitment to that historic agreement, which we hope will consolidate international efforts to address that perilous phenomenon.
The Kingdom of Bahrain firmly believes that the maintenance of stability and security in the Middle East and the entire world requires a strong and common political will, as well as serious collective efforts to guarantee respect for the basic principles underlying relations among States, such as good-neighbourliness, non-interference in the internal affairs of others and compliance with international conventions and instruments, so that we can address the greatest challenge facing us, namely, terrorism, and deter individuals and entities from supporting and financing it. That is especially important now that terrorism is no longer limited to terrorist organizations that we are able to confront and eliminate. Rather, it has become a tool in the hands of States determined to generate crises in other countries in the pursuit of their own agenda. They have consequently become fully complicit partners in the commission of terrorist acts and a factor in the destabilization of international peace and security.
Given the strategic importance of peace and security for our vital region, my country is seeking to establish strategic partnerships within its own region and with its allies. As partners, we can work together to preserve the security of the Gulf region, combat terrorism and provide protection for international navigation and commerce routes, in particular through close cooperation between the Bahrain Defense Force and the American Fifth Fleet, based in the Kingdom of Bahrain.
The summit of the States of the Gulf Cooperation Council (GCC) and the United States of America was held in May this year in the Kingdom of Saudi Arabia and produced a memorandum of understanding to establish a centre responsible for combating the financing of terrorism. That and the Arab-Islamic- American summit are both important landmarks in combating terrorism in that they establish a strategic and effective partnership among the United States of America, the States of the GCC and the other Arab Islamic countries.
We reaffirm that the Global Center for Combating Extremist Ideology, which was inaugurated in Riyadh on the sidelines of the GCC-United States summit, will make a significant contribution to combating extremist ideologies and will promote the values of tolerance and coexistence throughout the world. In that context, I commend the General Assembly’s adoption of resolution 71/291, which established the Office of Counter-Terrorism, an important step towards the consolidation of international efforts to address that scourge.
It is no longer acceptable that among us there are rogue countries that continue to occupy others’ territories, thereby violating the sovereignty of States, threatening international peace and security, supporting extremism and terrorism, and spreading hate and anarchy. It is no longer tenable that we allow those countries to join our efforts to end struggles, resolve conflicts and halt complex humanitarian tragedies — situations that those countries were responsible for aggravating. We should refuse them the opportunity to be included among us and to misuse their voice to satisfy their ambitions and hostile goals. Confronting those countries is a duty and a responsibility that the entire international community must shoulder. They should either respect their commitments and keep pace with the collective international will to achieve peace, development and welfare, or be held clearly accountable and suffer isolation and the severe consequences of international resolutions and laws.
Against that backdrop, and to consolidate anti-terrorist and anti-extremist efforts, the Kingdom of Bahrain, the Kingdom of Saudi Arabia, the United Arab Emirates and the Arab Republic of Egypt, with the support of many other countries, availed themselves of their sovereign right under international law to sever relations with Qatar. That followed a long period of patience during which we exhausted all available means to halt Qatar’s policies that violated all fraternal relations of good-neighbourliness and non-interference in the internal affairs of States.
Qatar provided financial support and safe haven to terrorists and fugitives and disseminated a narrative replete with hate and extremism through its media and the individuals and institutions supporting it — all of whom we have placed on a unified terrorist list and most of whom are also included on international terrorist lists. That was done to make the situation clear to the entire world following the fallout of that terrorism, which spread to many countries, including my own. Qatar has supported systematic terrorist acts whose consequences we have suffered in the Kingdom of Bahrain and which have cost us the lives of many innocent civilians and security personnel. It has done so with a view to undermining national security and societal peace and overthrowing the Government system with the support of their affiliates.
It is therefore our collective responsibility to protect our States and peoples from those who seek to harm them, and to confront them firmly. If Qatar is serious — by its actions and not only its words — about engaging in dialogue and reclaiming its place among us, it must respond positively and commit to our reasonable demands in full transparency, based on the principles enshrined in the joint statement issued following meeting of the four countries in Cairo on 5 July 2017, in full conformity with international covenants and instruments. In that connection, we highly appreciate the tireless efforts and the good offices of His Highness Sheikh Sabah Al-Ahmad Al-Jaber Al-Sabah, Amir of the State of Kuwait.
We stress the fact that all actions taken against Qatar are directed neither against our peoples nor the Qatari people, for whom we have nothing but respect and affection and with whom we are linked by religion, family relations and a common history. We will always support their security and stability, and to that end, our countries have taken a number of measures to address the humanitarian issues, including those concerning family relations and health conditions. That was clearly shown by the facilities recently provided to Qataris
17-29807 15/32 by the Kingdom of Saudi Arabia, including for Hajj and Umrah. That confirms the solid ties and refutes assertions of blockades or violations of human rights.
I take this opportunity to express my country’s congratulations to the Kingdom of Saudi Arabia for the great success of the Hajj season, which has been widely praised by all those participating in that major Islamic rite. It is a meaningful riposte to all those seeking to politicize the Hajj and turn it into an occasion for fomenting conflict and sedition. In attending to its highest priority, the Saudi Government thereby demonstrated its outstanding ability to protect the Two Holy Mosques and other sacred sites, as well as all the visitors performing the rites of Hajj or Umrah.
Regimes that constantly seek to spread anarchy and evil are instruments of destruction and will be the biggest losers as they drift away from the values of collective cooperation among nations. Such is the case of the Islamic Republic of Iran, where the people suffer from oppression, misery and poverty while gallows are erected in the streets. Living conditions are harsh and have taken that people — who are rich in history and civilization — backward dozens of years. Their resources are wasted to fuel violence and undermine the region’s security for the sake of realizing Iran’s hegemonic and expansionist ambitions through its Revolutionary Guard and its affiliates, such as the terrorist Hizbullah in Lebanon and Syria, the militias in Yemen and the terrorist cells and groups in the Kingdom of Bahrain, the Kingdom of Saudi Arabia, the State of Kuwait and the Republic of Iraq, as well as other countries that have suffered because of those hostile actions for such a protracted period.
We believe that the statement by the American President before the General Assembly (see A/72/PV.3) presents an accurate interpretation that clearly denounces the dangerous nature of the Iranian rogue regime, which undermines peace in the region. The world must confront that regime, stop it from pursuing its policies and financing of terrorism and oblige it to respect its neighbours’ sovereignty. Since we always aspire to peace, we affirm that establishing normal ties with Iran is subject to the latter relinquishing its hegemonic, sectarian and ideological policies. Iran must respect the national values of peoples and refrain from exporting its revolution, which is based on a theocratic system of government. It must abide by the principles of good neighbourliness and non-interference in the internal affairs of countries.
We also call on Iran to end its occupation of the three Emirati islands — Greater Tunb, Lesser Tunb and Abu Musa — and to respond favourably to the peaceful initiative of the United Arab Emirates to recoup sovereignty over its territories, either through direct and serious negotiations, or by referral to the International Court of Justice.
On the other hand, the Republic of Iraq, which has suffered for so long and is still suffering from foreign interference, has recently achieved, with the means available to it, the liberation of the cities of Mosul and Tal Afar from the grip of Da’esh. That would not have been possible without the immense sacrifices by the Iraqi armed forces, the determination by the Government under Haider Al Abadi and the support provided by the Global Coalition against Da’esh, of which Bahrain is an active member. We reaffirm our constant support for all efforts aimed at restoring peace and security throughout Iraq and preserving its independence, sovereignty and territorial integrity.
With regard to the situation in the Republic of Yemen, we reiterate our firm position of support for the legitimate Government under the leadership of President Abdrabuh Mansour Hadi Mansour. We support that Government through our participation in the Arab coalition to support legitimacy in Yemen and through our support for the measures taken by the legitimate Government to extend its authority over all of Yemeni territory and to put an end to militias that attempt coups d’état with the support of foreign powers. We support the Government’s steps to reach a comprehensive political solution on the basis of international mandates, notably the Gulf Cooperation Council Initiative and its Implementation Mechanism, the outcomes of the national dialogue and Security Council resolution 2216 (2015). That will terminate all forms of foreign intervention and put an end to the critical humanitarian situation of the Yemeni people.
We reaffirm that we do not side with any one Yemeni party against the other, but rather we oppose foreign intervention that seeks to harm this beloved country. We appreciate the efforts of Mr. Ismail Ould Cheikh Ahmed, Special Envoy of the Secretary- General for Yemen.
We in the Syrian Arab Republic urge the international community to exert greater efforts to protect civilians and save their lives, to compel all parties to abide by the ceasefire decision and the establishment of the de-escalation zones, to guarantee access to besieged areas for the delivery of humanitarian assistance, and to intensify support to countries hosting large numbers of our Syrian brethren, most notably the Hashemite Kingdom of Jordan. That is in addition to pushing forward all efforts aimed at achieving a political solution that would preserve Syria’s unity and territorial integrity while ending foreign intervention in its internal affairs. The solution should also see the abolition of all terrorist organizations and provide peace and security to all Syrians so they can actively participate in the determination of their own future, on the basis of the first Geneva communiqué (A/66/865, annex) and Security Council resolutions 2254 (2015) and 2268 (2016).
We reaffirm our support for the Astana talks and the action of the Special Envoy of the Secretary- General for Syria, Mr. Staffan de Mistura, in the hope that they will contribute to the resolution of this protracted crisis.
In Libya, we applaud the liberation of a number of major cities from the hands of terrorist groups. We reaffirm our full support for the efforts of all actors to achieve consensus among all Libyan parties and for the implementation of the political agreement signed in Skhirat. Those efforts include those by Libya’s neighbouring countries and the meetings held in the United Arab Emirates and the French Republic between Mr. Faiez Serraj, President of the Presidency Council of the Government of National Accord of Libya, and Field Marshal Khalifa Haftar, Commander-in-Chief of the Libyan army. We hope that such efforts will continue with a view to preserving Libya’s unity and territorial integrity, consistent with the aspirations of the people for development and progress. We also welcome the appointment of Mr. Ghassan Salamé as Special Representative of the Secretary-General in Libya and wish him every success.
With regard to the question of the Moroccan Sahara, the Kingdom of Bahrain reaffirms the need to support the negotiations aimed at achieving a consensual and final political solution to that problem, in the context of national sovereignty of the Kingdom of Morocco and on the basis of relevant Security Council resolutions that confirm the seriousness of Morocco’s self-government initiative. We urge all parties to fully cooperate with the United Nations in that regard.
We reiterate our total objection to the plight of Muslims in Myanmar as a result of excessive use of force. We call on the Myanmar Government to assume its responsibilities in protecting the Rohingya Muslims and to facilitate their access to all forms of relief and assistance so as to put an end to this human tragedy.
The Palestinian question is at the top of the foreign- policy priorities of the Kingdom of Bahrain, which has always stood with the Palestinian people in their legitimate aspirations to enjoy all their legitimate rights, including an independent State with East Jerusalem as its capital and within the borders of 4 June 1967, in conformity with the relevant international resolutions, the Arab Peace Initiative and the two-State solution.
We welcome the positive steps taken lately by Palestinian factions to end their divisions in favour of the vital Palestinian interests through political work and non-violence. We commend the pivotal role played by His Excellency President Abdel Fattah Al Sisi of the Arab Republic of Egypt in that respect. It confirms the central role of Egypt in the support of causes related to the Arab nation, of which it constitutes the strategic centre. It is the main pillar of peace and security in the region.
The Palestinian question is not a religious issue. Palestine is the cradle of religions where everyone lived in perfect harmony. Rather, it is a political issue par excellence, an issue of territorial occupation that must end. Its people must return to their homeland. Rights denied must be restored to their owners. That precisely is what Israel, notwithstanding all its security concerns, should understand, for it will achieve peace for its people and for itself only when it abandons all forms of violence against Palestinians. It should halt its settlement activities and stop violating the sanctity of religious sites, especially the repeated aggressions and provocative acts in the holy Al-Aqsa Mosque, which enrage Muslims all over the world and impede the resumption of the peace process and all regional and international initiatives in its support.
At this juncture, we wish to express our sincere appreciation for the commendable work of the United Nations Relief and Works Agency for Palestine Refugees in the Near East and the substantial assistance it provides the Palestinians inside the territory and in the neighbouring countries.
The Kingdom of Bahrain stresses the need to achieve universal adherence to the Comprehensive Nuclear-Test-Ban Treaty, taking into account the right of all peoples to use nuclear power for peaceful purposes. Also, Israel should implement the resolution issued by the 1995 Review and Extension Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons pertaining to a nuclear-weapon-free Middle East. Equally, we stress the need for Iran to implement Security Council resolution 2231 (2015), on the Iranian nuclear agreement, including those parts concerning ballistic and other weapons. Iran will face severe sanctions if it violates the commitments outlined in that resolution or in the international safeguard system of the International Atomic Energy Agency. Further, we welcome Security Council resolution 2375 (2017), which pertains to new sanctions on North Korea, in view of its continued nuclear and ballistic missiles tests, which threaten its neighbours and international peace and security.
Since its inception as an Arab and Islamic entity in 1783, the Kingdom of Bahrain has firmly believed in the importance of collective action in the pursuit of security, development and prosperity. It orients all of its means toward the service of its people, its region and the world as a whole. Since time immemorial, Allah has blessed it with wise leadership that has inherited an acute sense of responsibility for the achievement of the ultimate objectives of ideal relations with its neighbours. It will steadfastly follows that path and will never go astray. It will remain an effective member of the international community and a trusted partner in its Arab and Islamic setting and will hold onto that approach as the solid foundation of its foreign relations. We will remain open to all cultures and peoples, in the spirit of tolerance and moderation, and will pursue the path to progress and development with determination and perseverance in order to safeguard our achievements, development and prosperity.